Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 5-8, and 11-16 recite the limitation "water permeable fabric".  It is unclear as to what the metes and bounds are for this limitation. Is Applicant seeking Patent protection for all fabrics that could be deemed “water permeable”, no matter the rate of permeability?  Hypothetically, all fabrics are “water permeable” at some point during their lifetime, whether it is as intended at the beginning of their lifecycle or at the end of their lifecycle after degradation.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codos (US PG-Pub 2016/0270546) in view of Jiang (CN 205866471).
Regarding claim 1, Codos discloses an outdoor cushion (10, Fig. 4, 8, 12 - see cushion 10 capable of being used outdoors; para [0052]) comprising: a pocketed spring assembly (90, 92, Fig. 8, 12; para[0056], “a partial continuous string or unit 92 is shown comprising a plurality of pocket springs 90”; para[0059]) comprising a pocketed spring core (38, Fig. 8, 12 - see pockets 38 comprising springs 20 forming the pocketed core; para[0056], “individual coil pockets 38”; para[0053], “spring 20”) including a plurality of pockets (38, Fig. 8, 12 - see pockets 38) and a breathable fabric outside the pocketed spring core (12, Fig. 4, 8, 12 - see cover 12 comprising breathable fabric; para[0059], “air permeates quilted cover 12 and is able to freely circulate”), wherein the pockets of the pocketed spring core are constructed of polyester fabric (36, Fig. 4, 8, 12 - see woven polyester fabric forming pockets 38; para[0053], “however, many other fabrics can be used in this invention, including but not limited to, woven fabrics such as cotton, polyester”); but Codos does not specifically teach a warp knit polyester fabric. Jiang teaches a string of springs (Fig. 1 - see upper and lower parallel strings of springs 1 held within pockets/cavities 3 within bag/fabric 2; page 3, paragraph 5, “a spring 1 and a bag 2”; page 3, paragraph 6, ;the bag 2 includes a plurality of spring accommodating cavities 3” - see translation) for use in a pocketed spring assembly (Fig. 1; page 1, paragraph 6, “in order to increase comfort of sleeping or seating, the mattress, the sofa cushion, the car seal and the like 
Regarding claim 2, Codos discloses an outdoor seating product (10, Fig. 4, 8, 12 - see cushion 10 capable of being used outdoors; para [0052], “a mattress 10”) comprising:

a pocketed spring assembly (90, 92, Fig. 8, 12; para[0056], “a partial continuous string or unit 92 is shown comprising a plurality of pocket springs 90”; para[0059]) comprising a plurality of parallel strings of springs joined together (Fig. 4,8- see plurality of strings of springs 90/92), each of the strings of springs comprising a plurality of individually pocketed springs (20, 38, Fig. 8, 12 - see pockets 38 comprising springs 20; para[0056], “individual coil pockets 38”; para[0053], “spring 20”), each of the strings of springs comprising a [water permeable] fabric 
cushioning materials (32, 36, Fig. 4, 8, 12 - see cushioning material 32 positioned within cushion pocket 36; para[0053], “resilient member 32 is a cylindrical piece of open cell foam that resides within pocket 37 of cushion pocket 36”); and
a covering encasing the pocketed spring assembly and cushioning materials (12, Fig. 4, 8, 12 - see cover 12 comprising breathable fabric encasing the pocketed spring assembly and cushioning materials; para [0059], “air permeates quilted cover 12 and is able to freely circulate”); but Codos does not specifically teach a water permeable fabric.
However, JIANG does teach a string of springs (Fig. 1 - see upper and lower parallel strings of springs 1 held within pockets/cavities 3 within bag/fabric 2; page 3, paragraph 5, “a spring 1 and a bag 2”; page 3, paragraph 6, ;the bag 2 includes a plurality of spring accommodating cavities 3” - see translation) for use in a pocketed spring assembly (Fig. 1; page 1, paragraph 6, “in order to increase comfort of sleeping or seating, the mattress, the sofa 

Further, neither Codos nor JIANG specifically teach a water permeable fabric. While neither Codos nor JIANG specifically teach a water permeable fabric, it is well known in the art that routine experimentation and various engineering design choices could have been used to have arrived at the air permeable warp knit fabric also being water permeable. Accordingly, it would have been obvious to one of ordinary skill in the art to have arrived the warp knit polyester fabric of Codos in view of JIANG”s cushion being a water permeable warp knit fabric, in order to have allowed for a healthier pocket arrangement by allowing for the interior of the pockets to also receive water during washing cycles.



Regarding claim 4, Codos in view of JIANG disclose the outdoor seating product of claim 2, and Codos further teaches wherein the covering is breathable (12, Fig. 4, 8, 12 - see cover 12 comprising breathable fabric encasing the pocketed spring assembly and cushioning materials; para[0059], “air permeates quilted cover 12 and is able to freely circulate”).

Regarding claim 5, Codos in view of JIANG disclose the outdoor seating product of claim 2, and Codos modified by JIANG further teaches wherein the water permeable fabric includes two plies joined together at multiple locations (Codos - 31, 34, Fig. 4, 8, 12 - see longitudinal 

Regarding claim 6, Codos in view of JIANG disclose the outdoor seating product of claim 2, and Codos modified by JIANG further teaches wherein the water permeable fabric includes two plies ultrasonically welded together at multiple locations (Codos - 31, 34, Fig. 4, 8, 12 -see longitudinal and transverse seams 31/34 comprising bonding/welding points at multiple, spaced locations along the front and back plies of the fabric forming pockets 38; para[0056], “ultrasonic thermal welding 31 ...delineation weld 34”).

Regarding claim 7, Codos discloses a pocketed spring assembly for use in an outdoor seating product (90, 92, Fig. 8, 12; para [0056], “a partial continuous string or unit 92 is shown comprising a plurality of pocket springs 90”; para [0059]; para [0052], “a mattress 10”), the pocketed spring assembly comprising:
a plurality of parallel strings of springs joined together (Fig. 4, 8 - see plurality of strings of springs 90/92), each of the strings of springs comprising a plurality of individually pocketed springs (20, 38, Fig. 8, 12 - see pockets 38 comprising springs 20; para[0056], “individual coil pockets 38”; para[0053], “spring 20”), each of the strings of springs comprising a [water permeable] fabric (36, Fig. 4,8, 12 - see woven polyester fabric forming pockets 38; para[0053], “however, many other fabrics can be used in this invention, including but not limited to, woven fabrics such as cotton, polyester1), the [water permeable] fabric being joined to itself along a 
However, JIANG teaches a string of springs (Fig. 1 - see upper and lower parallel strings of springs 1 held within pockets/cavities 3 within bag/fabric 2; page 3, paragraph 5, “a spring 1 and a bag 2”; page 3, paragraph 6, ;the bag 2 includes a plurality of spring accommodating cavities 3” - see translation) for use in a pocketed spring assembly (Fig. 1; page 1, paragraph 6, “in order to increase comfort of sleeping or seating, the mattress, the sofa cushion, the car seal and the like all are provided with a bag spring”; page 3, paragraph 5, “the bag spring” - see translation), the string of springs comprising: a plurality of individually pocketed springs (1, Fig. 1 - see individually pocketed springs 1), said string of springs comprising a permeable warp knitted fabric (2, Fig. 1 - see permeable fabric 2; page 3, paragraph 5, “the bag 2 is a three-dimensional warp-knitted bag; the three-dimensional warp-knitted bag has good air permeability and does not breed bacteria or Aphids, more healthy, and three-dimensional warp-knitted bags can be washed”; page 4, paragraph 1, “the bag can be washed with water” - see translation). Accordingly, it would have been obvious to one of ordinary skill in the art to 
Further, neither Codos nor JIANG specifically teach a water permeable fabric. While neither Codos nor JIANG specifically teach a water permeable fabric, it is well known in the art that routine experimentation and various engineering design choices could have been used to have arrived at the air permeable warp knit fabric also being water permeable. Accordingly, it would have been obvious to one of ordinary skill in the art to have arrived at the warp knit polyester fabric of Codos in view of JIANG'S cushion being a water permeable warp knit fabric, in order to have allowed for a healthier pocket arrangement by allowing for the interior of the pockets to also receive water during washing cycles.

Regarding claim 8, Codos in view of JIANG disclose the pocketed spring assembly of claim 7, and Codos modified by JIANG further teaches wherein the water permeable fabric comprises warp knit polyester fabric (Codos - 36, Fig. 4, 8, 12 - see woven polyester fabric forming pockets 38; para[0053], “however, many other fabrics can be used in this invention, including but not limited to, woven fabrics such as cotton, polyester; JIANG - 2, Fig. 1 - see permeable fabric 2; page 3, paragraph 5, “the bag 2 is a three-dimensional warp-knitted bag; the three-dimensional warp-knitted bag has good air permeability and does not breed bacteria or Aphids, more healthy, and three-dimensional warp-knitted bags can be washed”; page 4, paragraph 1, “the bag can be washed with water1 - see translation). Accordingly, it would have 

Regarding claim 9, Codos in view of JIANG disclose the pocketed spring assembly of claim 7, and Codos further teaches the pocketed spring assembly further comprising:
a covering (12, Fig. 4, 8, 12 - see cover 12 comprising breathable fabric encasing the pocketed spring assembly and cushioning materials; para [0059], “air permeates quilted cover 12 and is able to freely circulate”).

Regarding claim 10, Codos in view of JIANG disclose the pocketed spring assembly of claim 9, and Codos further teaches wherein the covering is breathable (12, Fig. 4, 8, 12 - see cover 12 comprising breathable fabric encasing the pocketed spring assembly and cushioning materials; para[0059], “air permeates quilted cover 12 and is able to freely circulate”).

Regarding claim 11, Codos in view of JIANG disclose the pocketed spring assembly of claim 7, and Codos modified by JIANG further teaches wherein the water permeable fabric includes two plies joined together at multiple locations (Codos - 31, 34, Fig. 4, 8, 12 - see longitudinal and transverse seams 31/34 comprising bonding/welding points at multiple, spaced locations along the front and back plies of the fabric forming pockets 38; para[0056], “ultrasonic thermal welding 31 ...delineation weld 34”).

Regarding claim 12, Codos in view of JIANG disclose the pocketed spring assembly of claim 7, and Codos modified by JIANG further teaches wherein the water permeable fabric includes two plies ultrasonically welded together at multiple locations (Codos - 31,34, Fig. 4, 8, 12 - see longitudinal and transverse seams 31/34 comprising bonding/welding points at multiple, spaced locations along the front and back plies of the fabric forming pockets 38; para[0056], “ultrasonic thermal welding 31 ...delineation weld 34”).
Regarding claim 13, Codos discloses a string of springs for use in a pocketed spring assembly (90, 92, Fig. 8, 12 - see plurality of strings of springs 90/92; para [0056], “a partial continuous string or unit 92 is shown comprising a plurality of pocket springs 90”; para [0059]), the string of springs comprising;

a plurality of individually pocketed springs (20, 38, Fig. 8, 12 - see pockets 38 comprising springs 20; para[0056], “individual coil pockets 38”; para[0053], “spring 20”), said string of springs comprising a [water permeable] fabric (36, Fig. 4, 8,12 - see woven polyester fabric forming pockets 38; para[0053], “however, many other fabrics can be used in this invention, including but not limited to, woven fabrics such as cotton, polyester) joined to itself along a longitudinal seam (34, Fig. 8, 12 - see longitudinal seam 34; para[0056], “ultrasonic thermal welding 31 ...delineation weld 34”), first and second opposed plies of the [water permeable] fabric being on opposite sides of the springs (Fig. 8, 12 - see how the fabric covers the springs 20 on opposing sides in order to make the seam 34 at the top), a plurality of pockets being formed along a length of the string by transverse seams joining the first and second plies of the 
However, JIANG teaches a string of springs (Fig. 1 - see upper and lower parallel strings of springs 1 held within pockets/cavities 3 within bag/fabric 2; page 3, paragraph 5, “a spring 1 and a bag 2”; page 3, paragraph 6, ;the bag 2 includes a plurality of spring accommodating cavities 3” - see translation) for use in a pocketed spring assembly (Fig. 1; page 1, paragraph 6, “in order to increase comfort of sleeping or seating, the mattress, the sofa cushion, the car seal and the like all are provided with a bag spring”; page 3, paragraph 5, the bag spring” - see translation), the string of springs comprising: a plurality of individually pocketed springs (1, Fig. 1 - see individually pocketed springs 1), said string of springs comprising a permeable warp knitted fabric (2, Fig. 1 - see permeable fabric 2; page 3, paragraph 5, “the bag 2 is a three-dimensional warp-knitted bag; the three-dimensional warp-knitted bag has good air permeability and does not breed bacteria or Aphids, more healthy, and three-dimensional warp-knitted bags can be washed”; page 4, paragraph 1, “the bag can be washed with water” - see translation). Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the woven polyester fabric of Codos’ pockets by employing the warp knit fabric as taught by JIANG, thus resulting in a warp knit polyester fabric, in order to have allowed for a more hygienic and breathable pocket fabric capable of being cleaned while preventing bacterial and mites from breeding.


Regarding claim 14, Codos in view of JIANG disclose the string of springs of claim 13, and Codos modified by JIANG further teaches wherein the water permeable fabric comprises warp knit polyester fabric (Codos - 36, Fig. 4, 8, 12 - see woven polyester fabric forming pockets 38; para[0053], “however, many other fabrics can be used in this invention, including but not limited to, woven fabrics such as cotton, polyester; JIANG - 2, Fig. 1 - see permeable fabric 2; page 3, paragraph 5, “the bag 2 is a three-dimensional warp-knitted bag; the three-dimensional warp-knitted bag has good air permeability and does not breed bacteria or Aphids, more healthy, and three-dimensional warp-knitted bags can be washed”; page 4, paragraph 1, “the bag can be washed with water” - see translation). Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the woven polyester fabric of Codos’ pockets by employing the warp knit fabric as taught by JIANG, thus resulting in a warp knit polyester fabric, in order to have allowed for a more hygienic and breathable pocket fabric capable of being cleaned while preventing bacterial and mites from breeding.

Regarding claim 15, Codos in view of JIANG disclose the string of springs of claim 13, and Codos modified by JIANG further teaches wherein the water permeable fabric includes two plies joined together at multiple locations (Codos - 31,34, Fig. 4, 8, 12 - see longitudinal and transverse seams 31/34 comprising bonding/welding points at multiple, spaced locations along the front and back plies of the fabric forming pockets 38; para[0056], “ultrasonic thermal welding 31...delineation weld 34”).

Regarding claim 16, Codos in view of JIANG disclose the string of springs of claim 13, and Codos modified by JIANG further teaches wherein the water permeable fabric includes two plies ultrasonically welded together at multiple locations (Codos - 31,34, Fig. 4, 8, 12-see longitudinal and transverse seams 31/34 comprising bonding/welding points at multiple, spaced locations along the front and back plies of the fabric forming pockets 38; para[0056], “ultrasonic thermal welding 31 ...delineation weld 34”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/             Primary Examiner, Art Unit 3619